IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
VICTOR BOCCHECIAMP-
OLIVO,                              NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-0309

SEMINOLE COUNTY PUBLIC
SCHOOLS and FLORIDA
SCHOOL BOARD INSURANCE
TRUST,

      Appellees.

_____________________________/

Opinion filed October 17, 2017.

An appeal from an order of the Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: April 14, 2015.

Nicholas A. Shannin of Shannin Law Firm, P.A., Orlando, for Appellant.

Michael Peterson of Quintairos, Prieto, Wood & Boyer, P.A., Orlando, for
Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, RAY, and OSTERHAUS, JJ., CONCUR.